           Case 1:18-cv-00332-AWI-SKO Document 12 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   ISIAH MURRIETTA-GOLDING,                             CASE NO. 1:18-CV-0332 AWI SKOI
     deceased through his successor in interest
 9   Anthony Golding, et al.,
                                                          ORDER STRIKING MOTION
10                          Plaintiff
11                   v.                                   (Doc. No. 11)
12   JERRY DYER, et al.,
13                          Defendants
14

15

16          This was a civil rights case brought on behalf of a deceased minor, Isiah Murrietta-
17 Golding. However, this case was closed when it was consolidated and merged with Murrietta-

18 Golding v. City of Fresno, 1:18-cv-314 AWI SKO (“Fresno Case”). See Doc. No. 10. The order

19 stated that all future filings were to use case number 1:18-cv-314 AWI SKO. See id. From June

20 6, 2018 until November 11, 2020, the parties properly followed the consolidation and merger

21 order and filed nothing in this closed case. However, on November 12, 2020, new counsel for

22 Defendants filed a motion to stay in both this case and the Fresno Case. Filing the motion in this

23 case is improper and violative of the merger order. See id. It further causes unnecessary

24 administrative issues. As such the Court will strike the motion to stay that was improperly filed in

25 this closed case. The only case involving Isiah Murrietta-Golding is the Fresno Case. The

26 striking of the motion to stay in this case is administrative in nature and in no way reflects on the
27 merits of the motion to stay that was filed in the Fresno Case.

28
          Case 1:18-cv-00332-AWI-SKO Document 12 Filed 11/13/20 Page 2 of 2


 1                                               ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Defendants’ motion to stay (Doc. No. 11) is STRICKEN;
 4 2.     The parties shall make no further filings in this closed case;
 5 3.     All future filings shall be in Case No. 1:18-cv-314 AWI SKO and shall make no reference
 6        to Case No. 1:18-cv-332 AWI SKO;
 7 4.     This case remains CLOSED.
 8
     IT IS SO ORDERED.
 9

10 Dated: November 13, 2020
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
